
	

114 SRES 499 ATS: Congratulating the Pittsburgh Penguins for winning the 2016 Stanley Cup hockey championship.
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pittsburgh Penguins for winning the 2016 Stanley Cup hockey championship.
	
	
 Whereas on June 12, 2016, the Pittsburgh Penguins won the 2016 Stanley Cup hockey championship; Whereas the Penguins, in their 49th year playing in the National Hockey League (NHL), won their fourth Stanley Cup;
 Whereas the Penguins defeated the Western Conference Champion San Jose Sharks in the Stanley Cup Finals, clinching the series with 4 wins and 2 losses;
 Whereas the Penguins endured 3 tough opponents en route to the championship, defeating the New York Rangers, the Washington Capitals, and the Tampa Bay Lightning to clinch the Eastern Conference title and win their fifth Prince of Wales Trophy;
 Whereas the city of Pittsburgh is fittingly nicknamed The City of Champions, highlighting the success of Pittsburgh professional sports teams, which have tallied 15 championships;
 Whereas the Penguins have an active sellout streak of 431 games, illustrating the love of the fans for the Penguins team and players;
 Whereas Mike Sullivan took over as Penguins head coach on December 12, 2015, turning around the Penguins season and leading the team to a second-place finish in the Metropolitan Division and a spot in the playoffs;
 Whereas NHL Hall of Famer Mario Lemieux and Ron Burkle have jointly owned the team for 17 years, saving the Penguins from relocation and maintaining the team for the city of Pittsburgh;
 Whereas Penguins General Manager Jim Rutherford made several critical trades to acquire talented players that fit perfectly into the Penguins upbeat style of play, including forwards Phil Kessel, Carl Hagelin, and Nick Bonino, who form the trio affectionately known as the HBK line;
 Whereas longtime Penguins radio announcer Mike Lange is beloved by loyal fans of the team for such expressions as Lord Stanley, Lord Stanley, get me the brandy;
 Whereas Penguins Captain Sidney Crosby, who has shown immense leadership, commitment to the team, and unparalleled skill throughout his outstanding career, was awarded the Conn Smythe Trophy as the 2016 NHL Playoffs Most Valuable Player;
 Whereas goaltender Matt Murray dazzled throughout the playoffs, maintaining his unbelievably cool composure as a rookie on the biggest stage of hockey while compiling a 15–6 record, a 2.08 goals-against average, and a 0.923 save percentage; and
 Whereas the entire Penguins roster contributed to the Stanley Cup victory, including Matt Cullen, Pascal Dupuis, Eric Fehr, Patric Hornqvist, Tom Kuhnhackl, Chris Kunitz, Evgeni Malkin, Bryan Rust, Conor Sheary, Oskar Sundqvist, Ian Cole, Trevor Daley, Brian Dumoulin, Justin Schultz, Kris Letang, Ben Lovejoy, Olli Maatta, Derrick Pouliot, Marc-Andre Fleury, and Jeff Zatkoff: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Pittsburgh Penguins and the loyal fans of the Penguins for becoming the 2016 NHL Stanley Cup champions; and
 (2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—
 (A)the co-owners of the Pittsburgh Penguins, Mario Lemieux and Ron Burkle; (B)the President of the Pittsburgh Penguins, David Morehouse; and
 (C)the Head Coach of the Pittsburgh Penguins, Mike Sullivan. 